In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00040-CR
        ______________________________



       IN RE: DOUGLAS ALAN DANZER




           Original Mandamus Proceeding




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                       MEMORANDUM OPINION

        Douglas Alan Danzer has filed a petition for writ of mandamus requesting this Court to

order the Honorable Robert Newsome, presiding judge of the 8th Judicial District Court of

Hopkins County, Texas, to issue an order vacating Danzer’s conviction for aggravated sexual

assault of a child. The facts, as stated by Danzer in his petition, are as follows. In 1998, Danzer

pled guilty to aggravated sexual assault of a child and was placed on deferred adjudication

community supervision for ten years.1 The trial court entered an order on August 20, 2008,

extending the deferred community supervision for an additional ten years.2 On February 4, 2009,

the State filed a motion to adjudicate guilt, Danzer pled true to the allegations, and the trial court

sentenced Danzer to sixty years’ imprisonment on May 1, 2009. This Court affirmed Danzer’s

conviction on appeal. Danzer v. State, No. 06-09-00113-CR, 2010 Tex. App. LEXIS 2810 (Tex.

App.—Texarkana Apr. 16, 2010, pet. ref’d) (mem. op.).

        To be entitled to mandamus relief, a relator must show that he or she has no adequate

remedy at law to redress the alleged harm and that he or she seeks to compel a ministerial act, not

1
 The order attached to Danzer’s petition specifies Danzer’s ten-year community supervision period was “to begin and
be effective as of the 13th day of August, A.D., 1998 . . . .” The date of the order, pursuant to a handwritten
correction, was August 27, 1998.
2
 The order attached to Danzer’s petition states community supervision was extended “PURSUANT TO TEXAS
CODE OF CRIMINAL PROCEDURE 42.12, SECTION 12A.” The order finds Danzer “has not sufficiently
demonstrated a commitment to avoid future criminal behavior” and finds “the release of the defendant from
supervision would endanger the public.” We note that Section 22A of the Texas Code of Criminal Procedure permits
community supervision for certain enumerated offenses to be extended for an additional ten years at “any time during
the period of community supervision” upon finding “the defendant has not sufficiently demonstrated a commitment to
avoid future criminal behavior and that the release of the defendant from supervision would endanger the public.”
See TEX. CODE CRIM. PROC. ANN. art. 42.12, § 22A (Vernon Supp. 2010).

                                                         2
involving a discretionary or judicial decision. State ex rel. Young v. Sixth Judicial Dist. Court of

Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding). An act is

ministerial if it constitutes a duty clearly fixed and required by law. State ex rel. Curry v. Gray,

726 S.W.2d 125, 128 (Tex. Crim. App. 1987) (orig. proceeding).

        Danzer argues his conviction is void and he is entitled to mandamus relief. Danzer

contends, because his community supervision period had expired, the trial court lacked authority

to extend his deferred adjudication community supervision an additional ten years. It is not

necessary for this Court to consider the merits of Danzer’s complaints; this Court lacks jurisdiction

to grant mandamus relief.3 The Texas courts have recognized that “the exclusive post-conviction

remedy in final felony convictions in Texas courts is through a writ of habeas corpus pursuant to

TEX. CODE CRIM. PROC. art. 11.07.” Olivo v. State, 918 S.W.2d 519, 525 n.8 (Tex. Crim.

App. 1996); see also TEX. CODE CRIM. PROC. ANN. art. 11.07 (Vernon Supp. 2010). The Texas

Court of Criminal Appeals has held a writ of habeas corpus is the exclusive post-conviction

remedy even when it is alleged that the conviction is void. Ater v. Eighth Court of Appeals, 802
S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding) (concluding court of appeals lacked

jurisdiction to grant mandamus relief for void conviction); In re Snow, No. 12-10-00132-CR, 2010

Tex. App. LEXIS 6247 (Tex. App.—Tyler Aug. 4, 2010, orig. proceeding) (mem. op.). To the

extent Danzer’s complaints could be considered an application for a writ of habeas corpus, this


3
 Danzer cites numerous civil cases for the proposition that “[m]andamus may be used to set aside a lower court[’]s
order that is void . . . .”

                                                        3
Court has no original habeas corpus jurisdiction in post-conviction criminal matters. See TEX.

GOV’T CODE ANN. § 22.221 (Vernon 2004); Ater, 802 S.W.2d at 243. We lack jurisdiction to

grant mandamus relief.

       For the reasons stated, we deny Danzer’s petition for writ of mandamus.




                                           Jack Carter
                                           Justice

Date Submitted:      March 16, 2011
Date Decided:        March 17, 2011

Do Not Publish




                                              4